Citation Nr: 1625948	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-24 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent since May 14, 2007, and in excess of 20 percent since July 11, 2011 for lumbosacral strain.

2. Entitlement to an initial rating in excess of 10 percent for residuals of right knee injury with chondromalacia.

3. Entitlement to an initial rating in excess of 30 percent for dermatitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1989 to December 1989 and from January 2005 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal initially from a February 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran appealed the February 2008 decision to the Board.  In January 2015, the Board denied the Veteran entitlement to (1) an initial rating in excess of 10 percent since May 14, 2007, and in excess of 20 percent since July 11, 2011 for lumbosacral strain, (2) an initial rating in excess of 10 percent for right knee residuals with chondromalacia, and (3) an initial rating in excess of 30 percent for dermatitis. The Board also granted the Veteran separate 10 percent ratings for a neurological impairment of the lower extremities effective August 10, 2012. 

In March 2015, the Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court vacated the Board's decision pertaining to the increased rating claims for lumbar strain, right knee and dermatitis and remanded the case pursuant to a Joint Motion for Partial Remand (JMPR) for further development.  The Court did not disturb the Board's grant of a separate rating for a rating of 10 percent each for a lower extremity neurological condition, and the Veteran did not appeal that decision.  Therefore, those ratings became final.

Prior to the issuance of the January 2015 Board decision, the Veteran appeared and testified at a videoconference hearing with the undersigned in July 2014.  A complete transcript has been associated with the claims file. 

To comply with the JMPR, the Board remanded these matters to the RO in March 2016 to update the VA treatment records, and obtain VA examinations to evaluate the severity of the Veteran's service-connected dermatitis, right knee and back disabilities.  The examinations were completed in April 2016.  The VA treatment records were updated in March 2016.  Thereafter, the claim was returned to the Board for readjudication.

The Board notes that the Veteran has perfected an appeal of an April 2015 rating decision that awarded the Veteran a 40 percent rating for a traumatic brain injury (TBI). He contends that he is entitled to a higher rating. The Veteran also challenged the effective dates for the TBI rating and for a 100 percent rating for a permanent disability.  Although the appeal of these issues has been perfected, they have yet to be certified to the Board. The Board's review of VA's docket management system indicates that the RO continues to take action on these issues. As such, the Board will not accept jurisdiction over them at this time. These issues will be the subject of a subsequent Board decision, if otherwise in order.

The Board also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Throughout the appeal period, the Veteran has worked as a full-time police officer.  Therefore, consideration of an implied TDIU is inappropriate.  

The issue of entitlement to an increased rating for a skin disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prior to July 11, 2011, the Veteran's lumbar spine disability manifested by a combined thoracolumbar range of motion of 225 degrees, at worse, and pain on movement.

2.  Since July 11, 2011, the Veteran's lumbar spine disability manifested by, at worst, forward flexion of 55 degrees and pain on motion, which would further reduce range of motion with repetitive use.

3.  The Veteran's right knee disability has manifested with pain on movement, but little to no loss of flexion or extension.


CONCLUSIONS OF LAW

1. The criteria for higher ratings for lumbosacral strain in excess of 10 percent prior to July 11, 2011 and in excess of 20 percent since July 11, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 U.S.C.A. § § 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5243 (2015).

2. The criteria for a disability rating greater than 10 percent for residuals of right knee injury with chondromalacia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5299-5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 


A.  Lumbar Spine

The Veteran appealed a February 2008 rating decision, which continued a 10 percent rating for a service-connected low back disability.  During the pendency of the appeal, the RO increased the rating for the back disability to 20 percent effective July 11, 2011.  The Veteran contends that he is entitled to a higher rating due to worsening back pain, and interference with work duties due to lifting limitations.

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5235-5243.  Lumbar spine disorders are rated based on functional limitations with or without symptoms of pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour or ventral body fracture with loss of 50 percent or more of the height. 	10

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire spine	100

Lumbar spine disabilities with evidence of intervertebral disc syndrome (IVDS) with incapacitating episodes may also be rated under the Formula for Rating IVDS; whichever method results in the higher rating will be applied.  For the purposes of this rating formula, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months	20

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months	40

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months	60

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40. With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

Separate ratings can be assigned for any neurological impairment attributable to a spine disability.  Here, in the Board's prior 2015 decision, the Board granted 10 percent ratings for each lower extremity based on radiculopathy.  When the Board's decision was appealed to the Court, the JMPR indicated those ratings are not to be disturbed.  In other words, the Veteran did not appeal the radiculopathy ratings to the Court, and they were not part of the JMPR.  Therefore, those ratings are final and will not be addressed below.

1.  Prior to July 11, 2011

The probative evidence prior to July 11, 2011 supports a 10 percent rating for the Veteran's service-connected lumbar spine disability.  At a May 2007 McCafferty VA Community Based Outpatient Clinic (CBOC) primary care follow-up, the treating source noted that the Veteran had chronic lumbar spine pain that sometimes radiates to the buttocks.  At a January 2008 VA examination the Veteran had full range of motion in the lumbar spine except in right lateral flexion which was limited to 30 degrees.   No changes were seen with repetitive use.  Mild percussion tenderness was noted at the lumbar spine joint.  The combined thoracolumbar range of motion to 225 degrees shown on the examination is consistent with a 10 percent rating. 

In 2010, the Veteran attended physical therapy appointments through the Cleveland VA Medical Center.  In September 2010, the Veteran's lumbar spine range of motion remained unchanged.  In October 2010, the Veteran complained of a work related back injury causing an exacerbation of pain located in his back with bilateral radiation down to his knees.  He reported that his back went out and that he was on the couch for four days.  Despite the work injury, the physical therapist noted no change in the Veteran's lumbar spine range of motion including flexion, extension, and bilateral lateral flexion.  

In reviewing the probative medical evidence, the Veteran was entitled to no more than a 10 percent rating prior to July 11, 2011.  Higher ratings under the general criteria require decreased forward flexion or evidence of ankylosis, which is not seen.  The Board also attempted to rate the lumbar spine disability under the IVDS standard.  Although the Veteran reported being on the couch for several days following a work related back injury, there is no evidence of record that the Veteran had physician prescribed bedrest at any point prior to July 11, 2011, as opposed to voluntarily restricting himself to bedrest.  Accordingly, the Board found it inappropriate to apply that rating criteria to the instant claim.

2.  Since July 11, 2011

In July 2011, the Veteran underwent a VA examination, which denoted a decrease in range of motion than previously observed.  The Veteran had forward flexion to 55 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees each side, and bilateral lateral rotation to 20 degrees each side.  The Board finds the Veteran's thoracolumbar forward flexion was consistent with a 20 percent rating with forward flexion less than 60 degrees.  A higher rating would require forward flexion to 30 degrees or less or evidence of ankylosis.  Ankylosis was not shown on the examination.  The July 2011 VA examiner noted that repetitive use of the thoracolumbar spine caused additional pain, but did not indicate that the additional pain resulted in further reduced range of motion.  During the examination, the Veteran reported having two episodes of incapacitation, the first lasting two weeks and the second episode lasting a week.  Unfortunately, there was no evidence that the incapacitation was due to physician prescribed bed rest.

In August 2012, the Veteran underwent another VA examination, which revealed a slight improvement in thoracolumbar spine forward flexion.  The Veteran had forward flexion to 80 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees each, and bilateral lateral rotation to 20 degrees each with pain shown with movement.  The Veteran was able to perform repetitive use testing with no additional limitation in range of motion.  Total thoracolumbar range of motion was 180 degrees, which is actually consistent with a 10 percent rating.  The functional impairment showed less movement than normal and pain on movement.  Muscle spasm was also noted with pain to palpation to the lumbar spine at the L4-S1 both right and left of the midline.  No guarding or muscle spasm of the thoracolumbar spine was shown resulting in abnormal gait, spinal contour or guarding.

In December 2013, the Veteran was evaluated for his lumbar spine disability at the Cleveland VAMC.  Although the Veteran reported worsening pain, no range of motion test was conducted to determine the extent of the worsening.  Despite worsening pain, the Veteran continued to work full time as a police officer.  

The last VA examination of record took place in March 2016.  The Veteran's lumbar spine range of motion remained essentially unchanged with forward flexion to 75, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 30 degrees each.  The examiner thought pain could cause additional loss of range of motion, but could not determine the extent of such loss without evaluating the Veteran during a flare-up.  

In evaluating the Veteran's symptoms, his lumbar spine disability, at worst, reflected a 20 percent rating.  Even though there are examinations that indicate some improvement in the Veteran's lumbar spine disability, the Board relied on the fact that the VA examiners noted possible decline in range of motion due to pain, which the Board finds consistent with a 20 percent rating.  As noted above, higher ratings required reduced forward flexion or evidence of ankylosis, which have not been shown.  Therefore, a 20 percent rating and no higher is warranted.  Again, the lumbar spine disability cannot be rated under the IVDS criteria since there is no evidence of physician prescribed bed rest.  

Although the Veteran complains of increasing back pain, pain alone does not constitute functional loss; rather, the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Here, despite the Veteran's complaints of back pain, the fact remains that his ability to move his spine (the range of motion testing discussed above) and engage in physical activity has not been impacted to a degree that warrants a higher rating for either time period. 

B.  Right Knee

The Veteran asserts that he is entitled to a higher initial rating in excess of 10 percent for a right knee disability.  The Veteran's service-connected right knee disability currently was evaluated by the RO as 10 percent disabling effective May 14, 2007, by analogy to 38 C.F.R. § 4.71a, DC 5299-5260 (other orthopedic disability-limitation of leg flexion).  See 38 C.F.R. § 4.71a, DC 5299-5260. A 10 percent rating is assigned under DC 5260 for leg flexion limited to 45 degrees. A higher 20 percent rating is assigned for leg flexion limited to 30 degrees. A maximum 30 percent rating is assigned for leg flexion limited to 15 degrees. See 38 C.F.R. § 4.71a, DC 5260. 

A review of the treatment records relevant to the service-connected knee condition fail to demonstrate an increased rating is warranted.  The earliest records during the appeal period are from the Cleveland VA Medical Center in May 2007.  In May 2007, the Veteran underwent a primary care follow-up, and the treating source noted that the Veteran had chronic right knee pain.  A few months later in December 2007, the Veteran underwent an evaluation for chronic right knee pain at the Cleveland VAMC.  The Veteran reported that the injury began during service in Iraq and that the pain was worse with weight bearing.  A formal evaluation of the right knee revealed good range of motion with full knee extension and flexion.  Varus, valgus stress test, anterior drawer and posterior drawer tests were negative.  The Veteran's symptoms of pain with movement, but without evidence of actual reduced range of motion, are consistent with a 10 percent rating under Deluca.  

Several years later in September 2010, the Veteran attended a physical therapy consultation through the Cleveland VA Medical Center.  The Veteran had flexion to 120 degrees and extension to 0 degrees.  

In subsequent evaluations, the Veteran's right knee range of motion remained essentially unchanged despite the Veteran's reports of worsening.  At an October 2010 physical therapy follow-up, the Veteran's right knee had extension to 0 degrees and flexion to 120 degrees. He was able to walk unaided, as well as walk up and down four stairs. At a July 2011 VA examination, right knee had range of motion to 0 degrees for extension and to 110 degrees for flexion.  Repetitive use caused only pain.  No reduced range of motion was shown.  Flare ups were noted with climbing, and squatting.  The knee was considered stable.  X-rays were normal.  At a December 2013 orthopedic evaluation, the Veteran had flexion to 125 degrees.  At a January 2014 orthopedic evaluation through the Cleveland VA Medical Center, the Veteran had right knee range of motion to 130 degrees with stable varus and valgus.  The most recent evaluation of the right knee from a March 2016 VA examination showed flexion to 120 degrees and extension to 0 degrees. The examiner noted that repetitive motion could cause additional limitation, but it would be speculative to state what the exact loss would be.

Without actual objective evidence of range of motion loss consistent with higher rating criteria, the Board declines to increase the rating for the right knee.  Again, despite the Veteran's complaints of pain, he is rated based on his range of motion and functional abilities.  

The Board also considered other Diagnostic Codes of the knee for a rating higher than 10 percent, but found no others were applicable.  Diagnostic Code 5256 for ankylosis of the knee was inapplicable because there is no objective evidence of ankylosis.  Diagnostic Code 5257 regarding other impairments of the knee was inapplicable because no evidence of instability or recurrent subluxation has been shown. Diagnostic Codes 5258 and 5259 were inapplicable because there is no evidence of dislocated or removed semilunar cartilage. Diagnostic Code 5261 was inapplicable because the knee extension has been normal on examination. Diagnostic Code 5262 was inapplicable because there has been no impairment of the tibia and fibula.  Lastly, Diagnostic Code 5263 was inapplicable since there was no evidence of genu recurvatum. Diagnostic Code 5263 would not result in a higher rating since the maximum schedular rating is 10 percent. Accordingly, the Board finds the severity of the Veteran's right knee disability does not warrant a disability rating higher than 10 percent.

C.  Extraschedular Considerations

The Board also considered whether extraschedular considerations were warranted.  
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplate the symptomatology of the Veteran's appealed service connected disabilities.  

The rating criteria for lumbar spine disorders focus on limitations in range of motion and generally loss of function as consistent with the severity of the service-connected disability.  Even though the Veteran complains of significant difficulties such as pain, stiffness, fatigability, and reduced range of motion, and ability to squat and climb stairs, these complaints are encompassed in the rating criteria as reflected by range of motion tests.  The range of motion test results are consistent with the current schedular rating.   

The right knee condition is evaluated under range of motion, based on the Veteran's complaints of limited ability to stand and walk due to pain.  Unfortunately, range of motion tests reveal that the Veteran's disability has resulted in very little loss of range of motion. 

Even if the criteria did not adequately capture the Veteran's disability, the Board finds that the back and knee conditions have not resulted in hospitalizations, and has either condition markedly interfered with his position as a police officer since he is still employed in that position full-time.

Furthermore, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the ratings associated with the appealed issues as reflected by the assigned ratings.   As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

II.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to this appeal in a May 2007 notice.  As the contents of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran.  

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and post-service treatment records.  Additional records were received on remand including updated VA treatment records.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment or post-service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal (i.e. the Veteran's current level of disability).  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits). 

With respect to examinations, the Veteran has been afforded several VA examinations in 2011, 2012, and 2016.  The Board finds these examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

The Board recognizes the Veteran's statements regarding the adequacy of the examinations.  Whether or not the Veteran believes the examining source was sympathetic to his claim is not a key factor.  The Board looks to objective measures to evaluate against the rating criteria and also looks to the treatment record to make its findings.  The Veteran has not challenged the way the examiner conducted any of the physical tests.  He reports that he did not appreciate the examiner's assessment that his knee and back conditions were due to aging; however, he is service-connected for these conditions so any comments about their etiology is not relevant at this point.  Independent of the examiner's statements to the Veteran, the examiner's findings have not been questioned by the Veteran.  Accordingly, the Board still finds the examination reports adequate for rating purposes.

The JMPR raised questions as to the adequacy of prior VA examiners' opinions discussing additional loss of range of motion without quantifying the extent of such a loss.  A number of VA examiners, including the most recent March 2016 examiner, acknowledged that the Veteran would have additional loss of range of motion due to pain, based on his statements of such, but could not quantify such loss.  Even though the Court has indicated that such a statement is inadequate, the Board strongly disagrees.  The examiners can only determine the extent of additional loss in range of motion in the back and the knee if such loss is personally observed; anything beyond what is actually observed would be pure speculation.  This is why repetitive testing is performed during the examination, and opinions are provided based on observations of how repetitive use affects a person's functional abilities.  During the most recent VA examination, there was no additional loss following five repetitions.  If the medical examiner does not have a basis through either in-person examination or medical literature to make a concrete decision, that individual should not be forced to make an uneducated guess as to the extent of functional loss a person experiences during a flare-up.  An uneducated guess is no different than the speculative opinions based on inaccurate factual premises we seek to avoid in adjudicating claims.  Therefore, the Board finds it adequate for an examiner not to specifically quantify additional loss unless s/he is able to personally observe such loss during the course of an examination.  The Board finds the examiner's opinion to be justified, given the record. 

Finally, the Veteran testified at a hearing before the Board in July 2014.  A Veterans Law Judge who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative.  Both the representative and the Veterans Law Judge asked relevant questions concerning the Veteran's symptoms and the resulting impairments, as well as the effect of his disabilities on his daily life as well as whether any additional evidence was outstanding.   Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An initial rating in excess of 10 percent since May 14, 2007, and in excess of 20 percent since July 11, 2011 for a lumbar spine disability is denied.

An initial rating in excess of 10 percent for residuals of right knee injury with chondromalacia is denied.

REMAND

The Board finds a remand necessary pertaining to the Veteran's increased rating claim for a skin disability.  In remanding the claim for a new examination, the Board notes that the Veteran's condition was not in an active period.  Even though the Veteran was not in an active period, the Veteran has supplied VA with photographs of his body during what seems to be active periods from 2008, 2011 and 2014.  

In assessing the scope and severity of the Veteran's skin disability, it was imperative and expected for the examiner to review the claims file including the photographs to determine the extent of the exposed areas.  Based on the examination report, it appears that this was not done.  Since the Court would like the Board to discuss the photographs in its analysis of the Veteran's skin disability, an addendum opinion is needed to incorporate any additional findings that can be elicited from this information covering the appeals period.  The Veteran asserts that the rash during an active period covers up to 50 percent of his body.

In remanding this matter for an addendum opinion, the Board has opted not to send the Veteran for an examination for fear of the same result of the last VA examination.  Since the Veteran cannot provide an exact month when such a flare up would occur, it is imperative that in the furtherance of his claim, that the Veteran seek his own evaluation during an active phase or flare-up and then submit that medical record to the RO for consideration. 

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the examiner who performed the March 2016 VA skin examination.  If that individual is not available, then sent the claims file to a similarly credentialed individual to review the file and answer the following:

Does it appear that the photographs from years 2008, 2011, and 2014 show an active period of the skin condition? 

If any of the pictures demonstrate an active period, what is the percentage of exposed body area based on the pictures submitted by the Veteran based on the years represented?

2.  Readjudicate the claim.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period to respond.  

The Veteran, who is the appellant, has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


